Citation Nr: 1107804	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.

(The claim of entitlement to service connection for bilateral 
hearing loss is addressed in a separate Board remand under the 
same docket number).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1970.

This matter comes to the Board of Veterans' Appeals ("Board") 
from an August 2006 decision issued by the Department of Veterans 
Affairs Medical Center ("VAMC") in Pittsburgh, Pennsylvania, 
which denied the Veteran's claim of entitlement to an annual 
clothing allowance.  

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO.  A transcript of the hearing has been associated 
with the Veteran's claims folder. 

The appeal is REMANDED to the VAMC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that he is entitled to an annual clothing 
allowance because he asserts that the prescription topical 
medications he uses for his service-connected atopic dermatitis 
with onychomycosis result in irreparable damage to his outer 
garments.  After a thorough review of the claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim.

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 
Stat. 2096 (2000), states that VA has a duty to assist claimants 
in substantiating their claims.  38 U.S.C.A. §§ 5103, 


5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This 
includes the duty to notify the Veteran of the evidence necessary 
to substantiate his or her claim.  In this case, however, 
although the Veteran was provided with a VCAA letter in November 
2006, not only was the letter sent to the Veteran several months 
after the initial adjudication of his claim in August 2006, but 
it also failed to provide him with notification of what evidence 
he should submit to substantiate a claim of entitlement to an 
annual clothing allowance, as well as what VA would do to assist 
him in obtaining such evidence.  Moreover, the Board observes 
that, although the Veteran's claim was readjudicated in a 
November 2006 Statement of the Case ("SOC"), this document also 
failed to provide the laws and regulations applicable to a claim 
of entitlement to an annual clothing allowance.  Thus, the VAMC 
should, through a VCAA-compliant letter, give the Veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal. The letter should provide notice advising 
the Veteran of the information and evidence necessary to 
substantiate his claim, and it should also explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The Board also notes that, although the Veteran's claim was 
purportedly denied based on a November 2007 letter from a VAMC 
prosthetics specialist, who wrote that the Veteran's topical 
medications did not meet the requirements for clothing allowance 
benefits, this letter, like the rating decision and VCAA letters, 
as well as the SOC, failed to provide the Veteran with any 
information that would assist him in substantiating his claim.  
Rather, it merely stated that "your records do not show that you 
meet the requirements of the law for this benefit," without 
providing the specific laws governing such claims.  

In this regard, the Board observes that VA's duty to assist 
includes the duty to provide an adequate examination or opinion 
when such is necessary to decide the claim.  Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  Additionally, a medical 
examination must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl at 124.

In light of the foregoing, the Board finds that a VA examination 
should be performed in order to allow the Veteran an opportunity 
to bring samples of his soiled outer clothing for review by the 
VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if 
the medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions).  

Finally, as the claims folder only contains the Veteran's VA 
treatment records through June 2007, an attempt should be made to 
obtain the most up-to-date records pertaining to treatment of his 
skin disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees, or submitted 
to VA by claimant, were "in contemplation of law, before the 
Secretary and the Board and should be included in the record.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an 
updated VCAA notice letter which delineates 
the information and evidence he is expected 
to submit in support of his claim, and the 
information or evidence that VA will obtain.  
The Veteran should also be advised that, 
during the aforementioned VA examination, 
which will be scheduled in the future, he is 
entitled to bring samples of outer clothing 
soiled and/or ruined by his skin medications.  

2.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
skin disorder since July 2007 and associate 
with the claims folder.  Any negative reply 
should be included in the claims file.  

3.  After the aforementioned development is 
completed, the RO should schedule the Veteran 
for an appropriate VA examination with an 
individual with the proper expertise to 
determine whether the Veteran's medications 
used for his service-connected atopic 
dermatitis and onychomycosis result in 
irreparable damage to his outer garments.  As 
noted above, the Veteran should be allowed to 
provide evidence of such damage in the form 
of his damaged clothing.  The claims folder 
must be provided to the examiner for review 
in conjunction with the examination and the 
examiner must note that it has been reviewed.  
The examiner should also elicit from the 
Veteran the complete list of medications he 
uses for his service-connected skin 
disorders, as well as the amount of times 
they are used per day, and the exact effect 
such medications have on his clothing.  The 
examiner is asked to provide an opinion 
explaining the effect, if any, that the 
Veteran's topical skin medications have on 
his outer clothing and whether, due to such 
effects, he is entitled to an annual clothing 
allowance.  In making this determination, the 
examiner should note that, in addition to the 
claims folder, the Veteran's statements have 
been considered.  If the clinician determines 
that an annual clothing allowance is not 
warranted, he or she must thoroughly explain 
why such is not warranted.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

